Citation Nr: 1041272	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  06-34 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  What rating is warranted for left shoulder impingement 
syndrome with dislocation, status post arthroscopy since 
September 1, 2005?

2.  What rating is warranted for postoperative residuals of a 
right knee arthroscopy, to include a medial and lateral meniscus 
tear, since September 1, 2005?

3.  What rating is warranted for a right hip sprain since 
September 1, 2005?

4.  What rating is warranted for a left elbow sprain since 
September 1, 2005?

5.  What rating is warranted for residuals of a lumbar spine 
fracture at the L1 and L3 vertebra since September 1, 2005?

6.  What rating is warranted for residuals of cervical vertebrae 
dislocation with degenerative disc disease since September 1, 
2005?

7.  What rating is warranted for residuals of a dislocated right 
middle finger with degenerative changes to the proximal 
interphalangeal joint since September 1, 2005?

8.  What rating is warranted for residuals of a dislocated left 
index finger with degenerative changes to the proximal 
interphalangeal joint since September 1, 2005?


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to August 2005, 
to include extensive combat service.
 
These matters are before the Board of Veterans' Appeals (Board) 
on appeal from November 2005 (shoulder, knee, hip, elbow and 
spine disabilities) and April 2006 (right and left finger 
disabilities) rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina and Roanoke, Virginia, respectively.

On appeal the representative has raised issues of 
entitlement to service connection for a psychiatric 
disorder, to include posttraumatic stress disorder; and 
entitlement to compensable rating for migraines.  Further, 
in his substantive appeal the Veteran raised the issue of 
entitlement to service connection for a sleep disorder 
secondary to multiple service connected disorders.  These 
issues, however, are not currently developed or certified 
for appellate review.  Accordingly, they are referred to 
the RO for appropriate consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In the representative's September 2010 informal hearing 
presentation it is asserted that the Veteran's service and post 
service treatment records are incomplete.  In particular, 
exception was taken that the service medical records do not 
appear to fully address a retained metallic fragment in the 
appellant's hand.  As part of VA's duty to assist, the AMC/RO 
must make additional efforts to ensure that all available service 
treatment records have been added to the file.  38 C.F.R. 
§ 3.159.

The Board next observes that the Veteran's last VA examination 
was over two years ago and that certain medical issues regarding 
the severity and effect of his disorders remain in question.  
Specifically, as noted in the September 2010 informal hearing 
presentation, findings regarding range of motion studies and the 
effects of the Veteran's disabilities on his ability to function 
vary considerably between the VA and QTC examiners and his Navy 
treatment records.  Moreover, the August 2008 VA examination 
noted that the Veteran "did" and "did not" experience knee 
instability.  These inconsistencies raise questions concerning 
the adequacy and accuracy of the appellant's examinations.  

Additionally, while the Veteran is service connected for 
bilateral ulnar neuritis, the medical evidence does not 
sufficiently address whether any other reported nerve symptoms 
are due to his multiple service-connected disabilities.  
Accordingly, a new examination is in order.  See 38 C.F.R. 
§ 3.326 (where there is a claim for disability compensation but 
medical evidence accompanying the claim is not adequate for 
rating purposes, a Department of Veterans Affairs examination 
will be authorized); Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (an examination too remote for rating purposes cannot be 
considered contemporaneous).  

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United 
States Court of Appeals for Veterans Claims held that a claim of 
entitlement to a total disability evaluation based on individual 
unemployability due to service connected disorders is part of an 
increased rating claim when such claim is raised by the record.  
In this case, the claims file contains multiple assertions by the 
Veteran that his service-connected disabilities interfere with 
his employment.  The Veteran stated in May 2008 correspondence 
that he was employed part time, and other correspondence shows 
the appellant's clear desire to secure a 100 percent schedular 
evaluation without resort to statutes governing entitlement to a 
total disability evaluation based on individual unemployability 
due to service connected disorders.  Still, in light of Rice, the 
Board is obligated to note that the records addressing the 
Veteran's employment status are approximately two years old, and 
it is unclear whether he is currently working.  If he is not 
working, it is unclear whether his unemployment is due service-
connected disabilities.  Thus, the record raises the issue of 
entitlement to a total disability based on individual 
unemployability.  Hence, further development is in order.

Accordingly, the case is REMANDED for the following action:
 
1.  A letter should be sent to the Veteran 
explaining, in terms of 38 U.S.C.A. §§ 5103 
and 5103A, the evidence needed to 
substantiate the claims, and provide notice 
of the type of evidence VA will seek to 
obtain, and the type of evidence that he is 
expected to furnish.  The Veteran must also 
be notified of VA's practices in assigning 
disability evaluations and effective dates.

2.  The AMC/RO should take appropriate action 
to secure any private or post service military 
medical facility records which have not been 
previously secured for inclusion in the claims 
file.  This includes all post-service Navy 
records from any known source to include the 
Portsmouth Naval Hospital.  Further, the 
AMC/RO should verify with the National 
Personnel Records Center, or in light of the 
nature of the appellant's military service any 
other pertinent records center, that all 
existent service medical records have been 
associated with the claims file.   If the RO 
cannot locate such records, the RO must 
specifically document the attempts that were 
made to locate them, and explain in writing 
why further attempts to locate or obtain any 
government records would be futile.  The RO 
must then: (a) notify the claimant of the 
specific records that it is unable to obtain; 
(b) explain the efforts VA has made to obtain 
that evidence; and (c) describe any further 
action it will take with respect to the 
claims.  The claimant must then be given an 
opportunity to respond.

3.  The AMC/RO should determine whether the 
Veteran is currently employed.  If not, the 
AMC/RO should request additional employment 
information from the Veteran.  

4.  Thereafter, the AMC/RO should schedule 
the Veteran for VA examinations of his left 
shoulder, left elbow, cervical and lumbar 
spine, right hip, right knee, hands, thumbs, 
and fingers by an orthopedist and a 
neurologist who have not previously 
examined him.  The claims folders and a 
copy of this REMAND are to be made available 
for the examiners to review.  In accordance 
with the latest AMIE worksheets for rating 
the disorders at issue the physician 
examiners are to provide detailed reviews of 
the Veteran's pertinent medical history, 
current complaints, and the nature and extent 
of his service-connected disorders on appeal.

In addition to fully completing the AMIE 
worksheets, the physician examiners must 
address the impact that each disorder has on 
the Veteran's ability to work.  The 
neurologist must address the nature, extent, 
and etiology of any radicular pain.  The 
orthopedist must address whether the 
appellant currently requires joint 
replacement of either shoulder, knee, or hip.  
If any diagnosed disorder is opined to be due 
to factors other than a service connected 
disorder, the pathology caused by that 
disorder must be carefully distinguished from 
that caused by the service connected 
disorder.  A complete rationale for any 
opinion offered must be provided.

The examiners are requested to append a copy 
of their Curriculum Vitae to the examination 
report.

5.  After the development requested has been 
completed, the AMC/RO should review the 
examination reports to ensure that they are 
in complete compliance with the directives of 
this REMAND.  If the report is deficient in 
any manner, the AMC/RO must implement 
corrective procedures at once.

6.  The RO/AMC must notify the Veteran that 
it is his responsibility to report for any 
scheduled examination and to cooperate in the 
development of the claims.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claims.  38 C.F.R. §§ 3.158, 3.655 (2009).  

7.  Upon completion of the above requested 
development and any additional development 
deemed appropriate, readjudicate the issues 
on appeal.  All applicable laws and 
regulations should be considered.  If any of 
the benefits sought on appeal remain denied, 
Veteran and his representative should be 
provided with a supplemental statement of the 
case.  An appropriate period of time should 
be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



